Exhibit 10.18

MIPS Technologies, Inc.
 
AMENDED AND RESTATED 1998 LONG-TERM INCENTIVE PLAN
STOCK OPTION AGREEMENT
 
INTERNATIONAL
 
1.   Grant of Option.  The Administrator of the Company hereby grants to the
Optionee named in the Notice of Stock Option Grant (the “Optionee”), an option
(the “Option”) to purchase the number of Shares set forth in the Notice of Stock
Option Grant, at the exercise price per Share set forth in the Notice of Stock
Option Grant (the “Exercise Price”), and subject to the terms and conditions of
the amended and restated 1998 Long-Term Incentive Plan, which is incorporated
herein by reference, any sub-plan to the amended and restated 1998 Long-Term
Incentive Plan for Optionee’s country of residence (collectively referred to as
the “Plan”), this Stock Option Agreement and any appendix to this Stock Option
Agreement for Optionee’s country of residence (collectively referred to as the
“Option Agreement”).  Subject to Section 10(e) of the Plan, in the event of
a conflict between the terms and conditions of the Plan and this Option
Agreement or the Notice of Stock Option Grant, the terms and conditions of the
Plan shall prevail.  Any dispute regarding the interpretation of this Option
Agreement or the Notice of Stock Option Grant shall be submitted to the Plan
Administrator for resolution.  The resolution by the Plan Administrator shall be
final and binding on all parties.
 
2.   Exercise of Option.
 
(a)   Right to Exercise.  This Option shall be exercisable during its term to
the extent vested pursuant to the Vesting Schedule set out in the Notice of
Stock Option Grant and in accordance with the applicable provisions of the Plan
and this Option Agreement.
 
(b)   Method of Exercise.  This Option shall be exercisable either by (i) any
electronic exercise method prescribed by the Company or (ii) delivery of an
exercise notice in a form satisfactory to the Company, an example of which is
attached as Exhibit A (the “Exercise Notice”).  Any exercise notice shall state
the election to exercise the Option, the number of Shares with respect to which
the Option is being exercised, and such other representations and agreements as
may be required by the Company.
 
The Option shall be deemed exercised when the Company receives (i) written or
electronic notice of exercise (in accordance with this Option Agreement) from
the Optionee (or other person entitled to exercise the Option), (ii) full
payment for the Shares with respect to which the Option is exercised, (iii)
payment of any applicable Tax-Related Items (as defined in Section 6 of this
Option Agreement); and (iv) any other documents required by this Option
Agreement or the Exercise Notice.  Full payment may consist of any consideration
and method of payment permitted by this Option Agreement.  Shares issued upon
exercise of an Option shall be issued in the name of the Optionee or, if
requested by the Optionee and permitted under Applicable Laws, in the name of
the Optionee and his or her spouse.  Until the Shares are issued (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Shares,
notwithstanding the exercise of the Option.  
 
 
 Amended 1998 LTIP International SOA 4.22.2010
-1-

--------------------------------------------------------------------------------

 
 
 
The Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised subject to Section 2(c) of this Option Agreement.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 10(c)
of the Plan.
 
Exercise of this Option in any manner shall result in a decrease in the number
of Shares thereafter available for sale under the Option, by the number of
Shares as to which the Option is exercised.
 
(c)   Legal Compliance. No Shares shall be issued pursuant to the exercise of an
Option unless such issuance and such exercise complies with Applicable
Laws.  Assuming such compliance, for tax purposes the Shares shall be considered
transferred to the Optionee on the date on which the Option is exercised with
respect to such Shares. This Option may not be exercised until such time as the
Plan has been approved by the stockholders of the Company.
 
(d)   Vesting Acceleration.  If, within twenty-four (24) months after the
consummation of a Change in Control, either (a) the Optionee’s Continuous
Service is terminated by the Company without Cause or (b) the Optionee
terminates Optionee’s Continuous Service for Good Reason, then this Option shall
vest on an accelerated basis so that this Option is fully vested and exercisable
as of the date of such termination.
 
3.   Term.  Optionee may not exercise the Option before the commencement of its
term or after its term expires.  During the term of the Option, Optionee may
only exercise the Option to the extent vested.  The term of the Option commences
on the Date of Grant and expires upon the earliest of the following:
 
(a)   With respect to the unvested portion of the Option, upon termination of
Optionee’s Continuous Service, except in the event of Optionee’s Disability or
death (because, upon Disability or death, the unvested portion of the Option
accelerates pursuant to Section 6(b)(iv)(B) of the Plan);
 
(b)   With respect to the vested portion of the Option, three (3) months after
the termination of Optionee’s Continuous Service for any reason other than
Optionee’s Disability or death;
 
(c)   With respect to the vested portion of the Option, twelve (12) months after
the termination of Optionee’s Continuous Service due to Optionee’s Disability or
death;
 
(d)   Immediately prior to the close of certain Corporate Transactions, pursuant
to Section 9 of the Plan; or
 
(e)   The day before the seventh (7th) anniversary of the Date of Grant.
 
Notwithstanding the foregoing, if the Optionee's Continuous Service terminates
as provided in this Section 3, excluding any termination under Sections 3(d) or
3(e), and the Optionee is precluded either by federal or state securities laws
from receiving the Shares upon the exercise of the Optionee's Option, so that
the Optionee has less than thirty (30) days during the period from the
termination of Optionee's Continuous Service to the expiration of the Option in
which
 
 
 Amended 1998 LTIP International SOA 4.22.2010
-2-

--------------------------------------------------------------------------------

 
 
 
the Optionee would be permitted under federal or state securities laws to
exercise the Option and be issued the Shares, then the period for exercising
this Option following the termination of Optionee's Continuous Service shall
automatically be extended so that the Optionee has a period of up to thirty (30)
continuous days in which to exercise the Optionee's Option measured from the
date the Company may legally issue the Shares subject to the Option to Optionee.
In no event shall the Option be exercisable after the seventh (7th) anniversary
of the Date of Grant. The determination of whether the Company is precluded by
federal or state securities laws from issuing the Shares upon the exercise of
the Option shall be made by the Plan Administrator and such determination shall
be final, binding and conclusive.
 
4.   Method of Payment.  Payment of the aggregate Exercise Price shall be by any
of the following, or a combination thereof, at the election of the Optionee:
 
(a)   cash or check;
 
(b)   subject to the Company’s approval at the time of exercise, consideration
received by the Company under a formal cashless exercise program adopted by the
Company in connection with the Plan; or
 
(c)   any combination of the foregoing.
 
5.   Non-Transferability of Option.  This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee.  The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
 
6.   Tax Obligations.
 
(a)   Tax Consequences.  Optionee has reviewed with Optionee’s own tax advisors
the federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Option Agreement.  Optionee is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents.  Optionee understands that Optionee (and not the
Company) shall be responsible for any tax liability that may arise as a result
of the transactions contemplated by this Option Agreement.
 
(b)   Withholding Taxes.  Regardless of any action the Company or any Related
Entity employing or retaining Optionee (the “Employer”) takes with respect to
any or all federal, state, local and foreign income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”) in connection with the Option, Optionee acknowledges that the ultimate
liability for all Tax-Related Items due by Optionee is and remains his or her
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit to structure the terms of the grant or any aspect of the Option to reduce
or eliminate Optionee’s liability for Tax-Related Items.
 
 
 Amended 1998 LTIP International SOA 4.22.2010
-3-

--------------------------------------------------------------------------------

 
 
Prior to the relevant taxable event, Optionee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items.  In this regard, Optionee hereby authorizes the Company
and/or the Employer, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items legally payable by Optionee by one or a combination of
the following: (i) withholding from payroll and any other cash compensation
payable to Optionee by the Company and/or the Employer, or (ii) withholding from
proceeds of the sale of Shares deliverable pursuant to this Option, or (iii)
arranging for the sale of Shares acquired upon exercise of the Option (on
Optionee’s behalf and at his or her direction pursuant to this
authorization).  Alternatively, the Company, in its sole discretion, and in
compliance with any Applicable Laws, may withhold from fully vested Shares
otherwise deliverable to Optionee upon the exercise of the Option a number of
whole Shares having a Fair Market Value, as determined by the Company as of the
date the Optionee recognizes income with respect to those Shares, not in excess
of the amount of minimum tax required to be withheld by law (or such other
amount as may be necessary to avoid adverse financial accounting
treatment).  Any adverse consequences to Optionee arising in connection with
such Common Stock withholding procedure shall be the Optionee’s sole
responsibility.
 
Finally, the Optionee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Optionee’s participation in the Plan or his or her purchase of
Shares that cannot be satisfied by the means previously described.  Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if Optionee fails to comply with his or her obligations
in connection with the Tax-Related Items as described in this section.
 
7.   Nature of Grant.  In accepting the grant, Optionee acknowledges that:
 
(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this
Option Agreement;
 
(b)           the grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options, even if options have been granted repeatedly in the
past;
 
(c)           all decisions with respect to future option grants, if any, will
be at the sole discretion of the Company;
 
(d)           Optionee is voluntarily participating in the Plan;
 
(e)           the Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of Optionee’s employment contract, if
any;
 
(f)           the Option is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company or the Employer;
 
 
 Amended 1998 LTIP International SOA 4.22.2010
-4-

--------------------------------------------------------------------------------

 
 
(g)           the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
 
(h)           if the underlying Shares do not increase in value, the Option will
have no value;
 
(i)           if Optionee exercises his or her Option and obtains Shares, the
value of those Shares acquired upon exercise may increase or decrease in value,
even below the Exercise Price;
 
(j)           in consideration of the grant of the Option, no claim or
entitlement to compensation or damages shall arise from termination of the
Option or diminution in value of the Option or Shares purchased through exercise
of the Option resulting from termination of the Optionee’s Continuous Service by
the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and Optionee irrevocably releases the Company and
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing this Option Agreement, Optionee shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim;
 
(k)           in the event of Optionee’s termination of Continuous Service
(whether or not in breach of local labor laws), Optionee’s right to vest in the
Option under the Plan, if any, will terminate effective as of the date that he
or she is no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); furthermore,
in the event of termination of Optionee’s Continuous Service (whether or not in
breach of local labor laws), Optionee’s right to exercise the Option after his
or her termination of Continuous Service, if any, will be measured by the date
of termination of Optionee’s active employment and will not be extended by any
notice period mandated under local law; the Plan Administrator shall have the
exclusive discretion to determine when the Optionee is no longer actively
employed for purposes of the Option grant;
 
(l)           the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding Optionee’s participation
in the Plan, or the Optionee’s acquisition or sale of the underlying Shares; and
 
(m)           Optionee is hereby advised to consult with his or her own personal
tax, legal and financial advisors regarding Optionee’s participation in the Plan
before taking any action related to the Plan.
 
8.   Data Privacy.  Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Option Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and any Related
Entities for the exclusive purpose of implementing, administering and managing
Optionee’s  participation in the Plan.
 
 
 Amended 1998 LTIP International SOA 4.22.2010
-5-

--------------------------------------------------------------------------------

 
 
Optionee understands that the Company and the Employer may hold certain personal
information about Optionee, including, but not limited to, his or her name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Optionee’s favor, for the exclusive purpose of implementing,
administering and managing Optionee’s participation in the Plan (“Data”).
 
Optionee understands that Data will be transferred to E*Trade Financial
Corporation, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of Optionee’s participation in the Plan.  Optionee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than Optionee’s
country.  Optionee understands that Optionee may request a list with the names
and addresses of any potential recipients of the Data by contacting his or her
local human resources representative.  Optionee authorizes the Company, E*Trade
Financial Corporation and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing Optionee’s participation in the Plan.  Optionee understands that
Data will be held only as long as is necessary to implement, administer and
manage his or her participation in the Plan and in accordance with Company
policy, subject to Applicable Laws.  Optionee understands that he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Optionee’s local human resources representative.  Optionee understands, however,
that refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan.  For more information on the consequences of Optionee’s
refusal to consent or withdrawal of consent, Optionee understands that Optionee
may contact his or her local human resources representative.
 
9.   Entire Agreement; Governing Law.  The Plan is incorporated herein by
reference.  The Plan and this Option Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee.  This Option Agreement is governed by the internal substantive laws
but not the choice of law rules of Delaware.
 
10.   Venue. All disputes, controversies, claims, actions or causes of action
arising directly or indirectly out of this grant or this Option Agreement
between the parties hereto shall be brought, heard and adjudicated by the state
and federal courts located in the State of California, with venue in the County
of Santa Clara. Each of the parties hereto hereby consents to personal
jurisdiction by such courts located in the State of California in connection
with any such dispute, controversy, claim, action or cause of action, and each
of the parties hereto
 
 
 Amended 1998 LTIP International SOA 4.22.2010
-6-

--------------------------------------------------------------------------------

 
 
consents to service of process by any means authorized by federal law or the law
of the State of California, as applicable.
 
11.   No Guarantee of Continued Service.  Optionee acknowledges and agrees that
the vesting of this Option pursuant to the vesting schedule specified in the
Notice of Stock Option Grant is earned only by continuing as a Service Provider
of the Employer (not through the act of being hired, being granted this Option
or acquiring Shares hereunder).  Optionee further acknowledges and agrees that
this Option Agreement, the transactions contemplated hereunder and the vesting
schedule set forth in the Notice of Stock Option Grant do not constitute an
express or implied promise of continued engagement as a Service Provider for the
vesting period, for any period, or at all, and shall not interfere in any way
with Optionee’s right or the Employer’s right to terminate Optionee’s
relationship as a Service Provider at any time, with or without cause.
 
12.   No Restriction On Right Of Company To Effect Corporate Changes. This
Option and the Notice of Stock Option Grant and the Option Agreement shall not
affect or restrict in any way the right or power of the Company or the
stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any
issuance of stock or of stock options, warrants or rights to purchase stock or
of bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
13.   Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to the Option granted under and participation in
the Plan or future options that may be granted under the Plan by electronic
means or to request Optionee’s consent to participate in the Plan by electronic
means.  Optionee hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
 
14.   Appendix.  Notwithstanding any provision in this Option Agreement or the
Plan, this Option shall be subject to any special terms and conditions as set
forth in the Appendix to this Option Agreement for the Optionee’s country of
residence, if any.  The Appendix, if any, constitutes part of this Option
Agreement.
 
15.   Language.  If Optionee has received this Option Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control, unless other prescribed by local law.
 
16.   Severability.  The provisions of this Option Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
 
 
 Amended 1998 LTIP International SOA 4.22.2010
-7-

--------------------------------------------------------------------------------

 
 
Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof.  Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option.  Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this
Option.  Optionee further agrees to notify the Company upon any change in the
residence address indicated below.
 
 
 Optionee
  MIPS Technologies, Inc.
                                                               Signature  By    
                                                       Print Name  Title    
                                                           Residence Address  

 








 Amended 1998 LTIP International SOA 4.22.2010
 
-8-

--------------------------------------------------------------------------------

 



EXHIBIT A
 
MIPS Technologies, Inc.
AMENDED AND RESTATED 1998 LONG-TERM INCENTIVE PLAN
 
EXERCISE NOTICE
 
MIPS Technologies, Inc.
955 East Arques Ave.
Sunnyvale, CA 94085
 
Attention:
1.   Exercise of Option.  Effective as of today, _____________, _____, the
undersigned (“Optionee”) hereby elects to exercise Optionee’s option to purchase
_________ shares of the Common Stock (the “Shares”) of MIPS Technologies, Inc.
(the “Company”) under and pursuant to the amended and restated 1998 Long-Term
Incentive Plan and any sub-plan to the amended and restated 1998 Long-Term
Incentive Plan (together, the “Plan”) and the Stock Option Agreement dated
____________, ____ and any appendix to the Stock Option Agreement for Optionee’s
country of residence (together, the “Option Agreement”).
 
2.   Delivery of Payment and Required Documents.  Optionee herewith delivers to
the Company the full purchase price of the Shares, as set forth in the Option
Agreement, and any and all Tax-Related Items (as defined in Section 6 of the
Option Agreement) due in connection with the exercise of the Option.  In
addition, Optionee delivers any other documents required by the Company.
 
3.   Representations of Optionee.  Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
 
4.   Rights as Stockholder.  Until the issuance of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), if applicable, no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option.  The Shares shall be
issued to the Optionee as soon as practicable after the Option is exercised in
accordance with the Option Agreement.  No adjustment shall be made for a
dividend or other right for which the record date is prior to the date of
issuance except as provided in Section 10 of the Plan.
 
5.   Tax Consultation.  Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee’s purchase or disposition of the
Shares.  Optionee represents that Optionee has consulted with any tax
consultants Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.
 
 
 Amended 1998 LTIP International SOA 4.22.2010
B-1

--------------------------------------------------------------------------------

 
 
6.   Successors and Assigns.  The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this Exercise Notice
shall inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set forth, this
Exercise Notice shall be binding upon Optionee and his or her heirs, executors,
administrators, successors and assigns.
 
7.   Interpretation.  Any dispute regarding the interpretation of this Exercise
Notice shall be submitted by Optionee or by the Company forthwith to the
Administrator which shall review such dispute at its next regular meeting.  The
resolution of such a dispute by the Administrator shall be final and binding on
all parties.
 
8.   Governing Law; Severability.  This Exercise Notice is governed by the
internal substantive laws, but not the choice of law rules, of Delaware.  For
purposes of litigating any dispute that arises under this grant or the Exercise
Notice, the parties hereby agree that such litigation shall be conducted in the
courts of Santa Clara, California or the federal courts for the United States
for the Northern District of California, where this grant is made and/or to be
performed.
 
In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Option
Agreement will continue in full force and effect.
 
9.   Entire Agreement.  The Plan and Option Agreement are incorporated herein by
reference.  This Exercise Notice, the Plan and the Option Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof, and may not be
modified adversely to the Optionee’s interest except by means of a writing
signed by the Company and Optionee.
 
 
 Optionee
  MIPS Technologies, Inc.
                                                               Signature  By    
                                                       Print Name  Title    
                                                           Residence Address  

 
 

 Amended 1998 LTIP International SOA 4.22.2010
 
B-2

--------------------------------------------------------------------------------

 
